Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  157295                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 157295
                                                                   COA: 335584
                                                                   Grand Traverse CC:
  DOUGLAS CHARLES HASTINGS,                                        16-012484-FC
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 9, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2018
           a0927
                                                                              Clerk